Citation Nr: 1715272	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-49 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for residuals of a right ankle sprain, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for residuals of a left ankle sprain, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for residuals of a back condition, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been presented to reopen a service connection claim for chronic schizophrenic reaction, and if so, whether service connection may be granted.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Boston, Massachusetts.  

In a December 2015 decision the RO granted service connection for scarring, residuals of pseudofolliculitis barbae and assigned a 0 percent disability evaluation effective February 26, 2010.  As this represents a full grant of the benefit sought, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The issues of service connection for residuals of a right ankle sprain, residuals of a back condition, and chronic schizophrenic reaction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for residuals of a right ankle sprain, residuals of a left ankle sprain, and chronic schizophrenic reaction were denied in a March 1983 Board decision.  Although the Veteran was provided notice of the Board decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the March 1983 Board decision does relate to unestablished facts regarding the Veteran's service connection claims for residuals of a right ankle sprain, residuals of a left ankle sprain, and chronic schizophrenic reaction and raises a reasonable possibility of substantiating those claims.

3.  The Veteran has no current left ankle disability.


CONCLUSIONS OF LAW

1.  The March 1983 Board decision is final.  38 U.S.C.A. § 7105 (West 1982) 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1983).

2.  Evidence submitted to reopen the claims of entitlement to service connection for residuals of a right ankle sprain, residuals of a left ankle sprain, and chronic schizophrenic reaction is new and material, and therefore, those claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of service connection for residuals of a right ankle sprain and residuals of a left ankle sprain in a March 1983 Board decision, finding that Veteran's ankle conditions were not incurred in or aggravated by service.   In the same decision the Board denied the Veteran's psychiatric disorder claim, finding that the Veteran's psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the March 1983 Board decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.

In February 2010 the Veteran filed a claim to reopen service connection for his ankle and chronic schizophrenic reaction disabilities.  In an April 2010 rating decision, the RO denied the service connection claims concluding that no new and material evidence was submitted to reopen the claims.  The Veteran appealed and in a December 2015 supplemental statement of the case the RO denied the right ankle claim concluding that no new and material evidence was submitted to reopen the claim, and reopened the left ankle and chronic schizophrenic reaction disability claims, but denied them on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received since the March 1983 Board decision includes VA treatment records and VA examinations.  This new evidence relates to previously unestablished facts; that is, that the claimed disabilities were incurred in or caused by service, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  Accordingly, the service connection claims for residuals of a right ankle sprain, residuals of a left ankle sprain and chronic schizophrenic reaction are reopened and will be considered on the merits.   
Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Pond v. West, 12 Vet. App 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during  a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran seeks service connection for residuals of a left ankle disability, which he asserts was incurred in or caused by his active-duty service.

Service treatment records from August 1979 indicate that the Veteran twisted his left ankle in service and was diagnosed with a left ankle sprain.

In a November 2015 VA examination the examiner noted the Veteran's in-service left ankle sprain in 1979 and reported that the Veteran experienced episodic left ankle pain daily, that the condition would occasionally interrupt his sleep, was episodically present on arising with an average intensity of 8/10.  The Veteran reported that the pain was provoked and increased in intensity with activity, after standing and walking, and with squatting.  The Veteran reported that he does not jog or run because of the pain and is limited in his ability to lift and carry objects.  The VA examiner noted that the Veteran's left ankle initial range of motion was abnormal or outside the normal range of motion, but that the range of motion itself does not itself contribute to a functional loss.  In a separate November 2015 opinion the examiner opined that most ankle sprains resolve without sequelae and do not develop into chronic problems.  He noted that the Veteran's separation documentation did not include an ankle condition, which the examiner suggested means that the Veteran's sprain followed the usual course, resolved, and did not cause a chronic condition.  The examiner noted that the VA treatment records from 1997 to 2015, including a July 2015 podiatry evaluation, did not document an ankle condition, and an ankle problem was not listed in the Veteran's problem list.  The examiner opined that the claimed left ankle condition was less likely than not due to or caused by an in-service event or injury, including the diagnosed left ankle grade 1 inversion sprain in August 1979.

The evidence of record does not show a current diagnosis of a left ankle disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran's assertions are competent evidence as to the presence of observable symptoms, such as pain and difficulty running and walking.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 n 4 (Fed. Cir. 2007).  However, residuals of a left ankle sprain is not the type of disability that is subject to lay diagnosis.  While the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose residuals of a left ankle sprain as he has not been shown to have the medical training necessary to do so. 

Although the Veteran has submitted evidence of an in-service injury, and at the November 2015 VA examination the examiner reported that the Veteran was diagnosed with a left ankle sprain in service, and that he experienced pain and limited motion in his left ankle, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a current left ankle disability.  In addition, the clinical evidence does not support a competent diagnosis of a current left ankle disability.  Therefore, the Board concludes that the medical findings are of greater probative value than the Veteran's assertions regarding the existence of a left ankle disability.  As there is no evidence that the Veteran has a current left ankle disability, his service connection claim must be denied.  

Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in March 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examinations in connection with his service connection claims on appeal in November 2015, with opinions provided in December 2015.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

New and material evidence having been received, the claims of entitlement to service connection for residuals of a right ankle sprain, residuals of a left ankle sprain, and service connection for chronic schizophrenic reaction are reopened, and to that extent only the appeal is granted.

Service connection for residuals of a left ankle sprain is denied.





REMAND

Residuals of a Right Ankle Sprain

The Veteran seeks service connection for residuals of a right ankle sprain, which he asserts was incurred in or caused by his active-duty service.  Generally, when the Board reopens a claim that the RO did not reopen the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for residuals of a right ankle sprain; thus, as the Board herein reopened that claim, this issue must be remanded so the RO may consider the claim on the merits.

In addition, while the Veteran was provided a November 2015 VA examination for his ankles, the examiner did not provide findings or an opinion that assessed the etiology of the Veteran's asserted residuals of a right ankle sprain.  VA treatment records indicate that the Veteran has complained of right ankle pain and swelling, and while service treatment records do not document an in-service right ankle injury, at the August 1981 Board hearing the Veteran testified that he sprained his right ankle in service while jogging, and the Veteran is competent to speak to the occurrence of that event.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the Board finds that a VA examination and opinion to determine the etiology of the Veteran's residuals of a right ankle sprain is necessary. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Residuals of a Back Condition

Through his representative, in a March 2017 Appellant's Brief the Veteran claimed that his back disability is related to his active duty military service or is related to his ankle disability shown during service.  As previously noted the Veteran asserted that his right ankle and left ankle disability were incurred in service, although service treatment records only show treatment for his left ankle sprain.  As the Veteran's claim for entitlement to service connection for a back condition is claimed as secondary to the claimed residuals of a right ankle disability, the Board finds that these claims are inextricably intertwined and the back condition claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, at the August 1981 Board hearing the Veteran asserted that he was treated at a hospital in service, however, the record is absent separate U.S. Army hospitalization records.  As such, on remand, the RO should clarify whether the Veteran was hospitalized for a back condition while in service.

Chronic Schizophrenic Reaction

The Veteran asserts that his chronic schizophrenic reaction disorder was incurred in or aggravated by service.  Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A May 1979 entrance examination shows that the Veteran's psychiatric evaluation was normal, and only a bilateral visual defect was noted.  Service treatment records show that in April 1980 a medical board examiner diagnosed the Veteran with chronic schizophrenic reaction.  The medical board opined that the Veteran was unfit for further military service and should be separated due to his condition which was not considered to be service aggravated. 

In a November 2015 VA examination the examiner diagnosed schizoaffective disorder, alcohol abuse, and cocaine abuse.  The examiner reported that the Veteran reported that he was treated for psychiatric illnesses prior to his military service, including with medication, that the Veteran noted he started hearing voices around the age of 15 and experienced auditory hallucinations during his time in the military as well, and that he was hospitalized for his psychiatric disorder while in service.  The VA examiner opined that it was less likely than not that the Veteran's currently diagnosed schizoaffective disorder was incurred in or caused by service because the Veteran reported hearing voices prior to  his military service and reported that he received treatment prior to service.  In a December 2015 addendum opinion the examiner opined that the Veteran was only in service for about one year, much of which was likely spent during medical board proceedings.  He further opined that the Veteran did not report any incidents that may have exacerbated or aggravated his-pre-existing condition and opined that it was not possible to determine whether the Veteran's pre-existing schizoaffective disorder was aggravated by his military service without resorting to speculation.  The Board finds that the VA examiner's opinions are insufficient.  As the Veteran was not noted to have had any psychiatric disorder on the May 1979 entrance examination he is presumed to be sound.  As such, remand is necessary in order to obtain another medical opinion to address whether there is clear and unmistakable evidence that a psychiatric disorder preexisted the Veteran's military service and if there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by his military service.   

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated VA treatment records from the Boston VA Medical Center (VAMC) dated from December 2015 to the present.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.  

Clarify whether the Veteran was hospitalized for his back condition while in service and ask that he provide information to allow VA to identify and associate any outstanding medical records with the claims file. 
All efforts to obtain this evidence should be documented in the claims file.

2.  Provide the Veteran with proper notice regarding how to substantiate his claim for service connection for residuals of a back condition on a secondary basis. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right ankle disability.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination. The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner must provide the following information:

(a) Diagnose any current right ankle disability.

(b) Is it as least as likely as not (at least a 50 percent probability) that any current right ankle disability is etiologically related to service?

In forming the opinion the examiner should consider the Veteran's reported ankle surgery in 1996 or 1997.

A complete rationale for all opinions must be provided.  If a negative opinion is offered based primarily on the length of time between separation and the current diagnosis, the examiner should explain the medical significance of this fact, i.e., why this is indicative that any diagnosed right ankle disability is not related to service.

4.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's psychiatric disorder.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After review of the claims file the examiner must provide an opinion as to:

(a) whether there clear and unmistakable evidence that a psychiatric disorder preexisted the Veteran's military service.  If so, please specifically describe what disorder preexisted service and describe the evidence establishing that the disorder preexisted service.  The examiner is advised that no psychiatric disorders were noted during the Veteran's entrance examination.

(b) whether there is clear and unmistakable evidence that a psychiatric disorder was aggravated by the Veteran's military service.  If so, please describe the evidence showing that the disorder was aggravated by service and whether there was an increase in the severity of the disorder beyond its natural progression during service.

5.  After completing the above actions, and any other development deemed necessary, the service connection claims for residuals of a right ankle sprain, residuals of a back condition, and service connection for chronic schizophrenic reaction must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


